Judgment unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: We affirm the award of damages, but find that the court erred in not granting interest on the brokers’ commissions from the date of the commencement of the action on August 27, 1979 (see, CPLR 5001 [a]; Delulio v 320-57 Corp., 99 AD2d 253; Temple Beth Sholom v Fitzsimons & Assocs., 42 AD2d 739). (Appeals from judgment of Supreme Court, Niagara County, Cook, J. — brokerage commissions.) Present — Callahan, J. P., Denman, Boomer, Balio and Law-ton, JJ.